DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants' response and amendments to the claims, filed 10/11/2021, are acknowledged and entered.  Claims 2, 13-14, and 16 have been cancelled by Applicant.  Claims 6-8 remain withdrawn. Claims 1, 3-5, 9-12, 15, and 17-26 are presently under examination on their merits.

Response to Arguments
Any previous rejections and/or objections to claims 2, 13-14, and 16 are withdrawn as being moot in light of Applicant’s cancellation of the claims.
Applicants' arguments, filed 10/11/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 8/27/2021 have been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  
must be identified by publisher, author (if any), title, relevant pages of the publication, date and place of publication”. Applicant’s cited non-patent literature references 7, 11, 16, and 49 in the 9 page IDS filed 8/27/2021 have been lined-through for failing to provide the relevant information required by 37 C.F.R. §1.98(b) and MPEP §609.04(a)(1). Specifically NPL Reference 7 (Angel et al.) fails to cite the relevant pages of the publication; NPL Reference 11 (Berger et al.) fails to cite the relevant volume, issue, and/or pages of the publication; NPL Reference 16 (Carey and Sundberg) fails to cite the relevant pages of the publication; and NPL Reference 49 (Kim H et al.) fails to cite the relevant volume, issue, and/or pages of the publication; 
As such, the documents have been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 C.F.R. §1.97(e). MPEP §609.05(a).

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1, 3-5, 9-12, 15, and 17-26 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Applicants have amended Claim 1 to recite that the metronomic dose of a PARP inhibitor compound “reduces the activity of a PARP by about 10-50 percent.” The Examiner maintains that the metes and bounds of amounts and/or administration regimens encompassed by the claims are unclear.
As discussed in the prior Office Action, the term “metronomic dose” is ambiguous as there is no art accepted meaning as to what doses of any given active agent are metronomic doses.  While a metronomic schedule is art recognized as being administration at regular, frequent intervals, there is no such art recognized meaning of “metronomic dose” because there is no accepted criteria for how much (amount) of a compound is administered in metronomic chemotherapy.  Furthermore, the claims now require that the metronomic dose “reduces the activity of a PARP by about 10-50 percent” and Applicants have not disclosed or described any metronomic doses of any PARP inhibitor that reduces the activity of a PARP by about 10-50 percent in a subject.  It is totally 50 of a PARP inhibitor determined in vitro correlates to concentrations in a subject that reduce activity of PARP in vivo by the same amount.  For example, if the IC50 of a PARP inhibitor is 100 M in vitro, it is unclear whether a dose administered to a subject would have to achieve plasma concentrations of 100 M in a subject to inhibit PARP by 50%.
Finally, “reduces the activity of a PARP by about 10-50 percent” is unclear because at some point in time when a subject is administered a PARP inhibitor the activity of PARP will be reduced by about 10-50 percent.  It might only be reduced by this amount transiently, but it will no less be reduced to the degree recited in the claims at some point in time as it takes time for the Cmax of an administered agent to be reached.  Until Cmax is reached, lower concentrations of a PARP inhibitor would be present in plasma, reducing the activity of PARP by varying degrees over time.  However, PARP activity will also not be reduced by at least 10% at some point in time after the PARP inhibitor is administered until biologically relevant plasma concentrations are reached.  Thus, the claims could be construed to broadly encompass administering any dose of a PARP inhibitor, because all doses will likely reduce the activity of PARP by about 10-50 percent at some point in time.  Alternatively, the claims could be more narrowly construed to require that the activity of PARP is reduced by about 10-50 percent at all points in time.
At bottom, it is totally unclear what amounts and administrations regimens fall within the scope of the claimed “metronomic dose” that “reduces the activity of a PARP by about 10-50 percent”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 9-12, 15, and 17-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over XU ET AL. (USP No. 8,894,989; Issued Nov. 25, 2014), MARTIN ET AL. (USP No. 8,912,187; Issued Dec. 16, 2014), and JIAO ET AL. (Clin. Cancer Res., 2017, vol. 23, no. 14, pages 3711-3720) (Published online February 6, 2017) in view of HIGUCHI ET AL. (Cancer Immunol. Res., 2015, vol. 3, no. 11, pages 1257-1268) and FELDER ET AL. (US 2015/0283237 A1; Published Oct. 8, 2015).
Claimed Invention
	Amended Claim 1 is the only independent claim amongst the rejected claims and recites:

    PNG
    media_image1.png
    190
    668
    media_image1.png
    Greyscale


Teachings of XU ET AL.
	Xu et al. teach tetraaza phenalen-3-one compounds which inhibit poly(ADP-ribose) polymerase (PARP) and are useful in the chemosensitization of cancer therapeutics. See Abstract; col. 3, lines 48-53.
	Respecting combination therapy for treating cancer as recited in the instant claims, Xu et al. teach the invention provides a chemosensitization method for treating cancer comprising contacting the cancer cells with a cytotoxicity-potentiating tetraaza phenalen-3-one compound of Formula (I) or a pharmaceutically acceptable salt thereof and further contacting the tumor or cancer cells with an anticancer agent. See col. 6, lines 19-24.
Xu et al. teach an embodiment of the present invention provides a chemosensitization method wherein a first dose of at least one compound of Formula (I) or a pharmaceutically acceptable salt thereof is administered singly or repeatedly to a patient in need thereof, and wherein subsequently a second dose of at least one chemotherapeutic agent is administered singly or repeatedly to said patient after a time period to provide an effective amount of chemosensitization. See col. 6, lines 25-32.
As per Claims 17-19, Xu et al. teach the methods of the invention are useful for treating cancers such as, inter alia, leukemias, lymphomas, and colon cancer. See col. 23, line 49 to col. 24, line 5.
As per Claims 21-22, Xu et al. teach a pharmaceutical formulation of the invention comprises a compound of the invention and one or more chemotherapeutic agents in a pharmaceutically acceptable carrier. See col. 6, lines 33-57.
As per Claim 24, Xu et al. teach the composition of the invention is preferably administered as a capsule or tablet containing a single or divided dose of the compound. See col. 25, lines 11-19.
As per Claim 26, Xu et al. teach the composition of the invention may be administered orally or parenterally (subcutaneous, intravenous, intramuscular, intraperitoneal). See col. 24, lines 19-28.
Xu et al. teach a method for chemosensitizing cancer cells in a mammal in need of chemotherapy, comprising administering said mammal a PARP inhibitor compound [Compound 37] (Claim 1) and further administering a chemotherapeutic agent (Claim 4).

Teachings of MARTIN ET AL.
	Martin et al., like Xu et al. supra, teach PARP inhibitor compounds useful for potentiation of tumor cells to radiotherapy and various chemotherapies.  See Abstract; col. 2, lines 64-67; col. 4, lines 23-38.
As per Claims 10-11, Martin et al. teach the identical PARP inhibitor compound. See Example 14, Compound 267; Claim 7.
	As per Claim 26, the active compound of pharmaceutical composition comprising the active compound may be administered to a subject, inter alia, orally or by injection including subcutaneous, intramuscular, intravenous, intraperitoneal, etc. See col. 24, lines 54-67.
	Administration in vivo can be effected in one dose, continuously or intermittently (e.g., in divided doses at appropriate intervals) throughout the course of treatment.  Single or multiple administration can be carried out with the dose level and pattern being selected by the treating physician. See col. 28, lines 16-26.
	Martin et al. teach a method of treatment for breast or ovarian cancer comprising administering to a subject a therapeutically effective amount of a PARP inhibitor compound [compound of Formula (Ib)] (Claim 1) and further comprising administering a chemotherapeutic agent (Claim 9).

Teachings of JIAO ET AL.
	Jiao et al. teach PARP engages in DNA base excision repair by inducing poly
(ADP-ribosy)lation of itself and other target proteins. PARP inhibition has been shown to be an effective therapeutic strategy against tumors associated with germline mutation in doublestrand DNA repair genes by inducing synthetic lethality. One PARP inhibitor (PARPi), olaparib1, was approved by the FDA in 2014 for the treatment of germline BRCA-mutated (gBRCAm) advanced ovarian cancer. More recently, another PARPi, niraparib, which was shown to significantly prolong the progression- free survival in ovarian cancer patients, received a fast track designation from the FDA for the treatment of patients with recurrent platinum-sensitive ovarian cancer.  See page 3711, paragraph bridging left and right columns.
	In addition to ovarian cancer, PARPi has demonstrated tremendous potential in breast cancer, and there are currently several active clinical trials evaluating PARPi-containing combination therapies for advanced breast cancer. For instance, several combinations of PARPi and targeted anticancer agents, such as inhibitors against PI3K, Wee1 kinase, DNA topoisomerase I, and DNA methyltransferase, have been proposed to enhance the cytotoxic effect of PARPi. In addition, c-Met–mediated phosphorylation of PARP was reported to contribute to PARPi resistance, suggesting that the combined inhibition of c-Met and PARP may benefit patients who do not respond to PARPi and whose tumors are associated with c-Met activation. Thus, developing a rational combination therapy with PARPi may lead to effective anticancer strategy. See page 3711, right column, first full paragraph.
	Jiao et al. teach a key mechanism underlying cancer immune evasion is the expression of multiple inhibitory ligands, notably PD-L1, on the surface of cancer cells. Engagement of the PD-1 receptor on T cells by PDL1 leads to the suppression of T-cell proliferation, cytokine release, and cytolytic activity, whereas blockade of coinhibitory ligation with mAbs, such as PD-L1 or PD-1 antibodies, restores T-cell function and increases therapeutic efficacy. The impressive and durable clinical response of checkpoint blockade immunotherapy resulted in the FDA approval of ipilimumab, nivolumab, pembrolizumab2, and more recently atezolizumab for the treatment of multiple types of cancer, such as melanoma, Hodgkin lymphoma, and lung and bladder cancers. Notably, the PD-1 antibody pembrolizumab was approved as first-line treatment for patients with advanced non–small cell lung cancer and high PD-L1 expression. See paragraph bridging pages 3711-3712.
	Jiao et al. teach PARPi upregulated PD-L1 expression in breast cancer cell lines and animal models. Mechanistically, PARPi inactivated GSK3, which in turn enhanced PARPi-mediated PD-L1 upregulation. PARPi attenuated anticancer immunity via upregulation of PD-L1, and blockade of PD-L1 resensitized PARPi-treated cancer cells to T-cell killing. The combination of PARPi and anti-PD-L1 therapy compared with each agent alone significantly increased the therapeutic efficacy in vivo. See Abstract; Figures 5B and 5C.
	As per Claim 4, Jiao et al. teach the anti-PD-L1 antibody was injected intraperitoneally every 4 days. See page 3713, left column, first full paragraph.
	Jiao et al. teach there are currently three clinical trials testing the combination of PARPi (olaparib, niraparib, and BGB-290) and PD-L1 or PD-1 antibody in multiple cancer types (NCT02484404, NCT02657889, NCT02660034). See page 3719, left column, “Discussion”.

	The combined teachings of Xu et al., Martin et al., and Jiao et al. thus describe methods of treating cancer in a subject comprising administration of a PARP inhibitor compound and a therapeutically effective amount of at least one additional anticancer agent, including anti-PD1 antibodies.  The claims differ from Xu et al., Martin et al., and Jiao et al. only in so far as the references do not teach administering a metronomic dose of the PARP inhibitor compound.

Teachings of HIGUCHI ET AL.
	Higuchi et al. teach that CTLA-4 blockade synergizes therapeutically with PARP inhibition in BRCA1-decificient ovarian cancer.  See Title; Abstract.
	Higuchi et al. teach that administration of a PARP inhibitor (Veliparib) compound in combination with administration of a PD-1 antibody, PD-L1 antibody, or CTLA-4 antibody extends survival of mice bearing BRCA1- ovarian tumors.  Most significantly, administration of a PARP inhibitor compound in combination with administration of a CTLA-4 antibody extends 100% survival for almost 80 days, compared to less than 40 days in the control.  See Figure 4.  
	As per Claim 4, Higuchi et al. teach CTLA-4 or PD-1 antibody was administered on day 4 after tumor challenge. In addition, a second dose of PD-1 was administered on day 11 because PD-1 signaling is thought to affect peripheral T-cell exhaustion, a late event in the establishment of antitumor immunity. See paragraph bridging pages 1260-1261.

Teachings of FELDER ET AL.
	Felder et al. teach methods for treating cancer comprising administering an anti-CTLA-4 agent in combination with a metronomic chemotherapy or sequential chemotherapy. See Abstract.
	Certain embodiments are directed to methods for treating breast cancer comprising administering an effective amount of metronomic chemotherapy combined with an effective amount of anti-CTLA-4 therapy. See [0005].
Respecting the claimed “metronomic dose”, Felder et al. teach metronomic chemotherapy is a treatment regime where chemotherapeutic agents are administered long-term at relatively low doses, and with no or limited drug-free breaks. The doses are low enough that side effects are minimized. Metronomic chemotherapy is distinct from the maximum tolerated dose (MTD) method typically used, because traditional chemotherapy regimens call for higher doses often limited largely by the body's capacity to handle the side effects, and for limited campaigns of several weeks in order to avoid drug resistance and avoid harming the body's organs beyond a certain limit. Id.
	As per Claims 3-4, 12-13, and 25, in certain aspects metronomic chemotherapy is administered at a dose of between 1, 5, 10, 20, 30, to 20, 30, 40, 50 mg/kg/day, including all values and ranges there between. In certain aspects 10, 50, 100, 150, 200, 250, 300, 350, 400, 450, 500, 550, or 600 mg of metronomic chemotherapy is administered every 1, 2, 3, 4, 5, 6, 7, or more days or weeks. In a further aspect there will be at least 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, days between doses. In certain aspects the chemotherapy is administered periodically for at least 20, 30, 40, 50, 60, 70, 80, 90, 100 days or more. In a further aspect the dose of metronomic chemotherapy is administered in one dose or in multiple doses over 0.5, 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 minutes, hours, days, weeks, or months. See [0007].
	Felder et al. teach individual administration refers to the compounds being formulated is separate formulations. The compounds, when administered individually, can be administered at the same time or within about 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 minutes, hours, or days. In certain aspects anti-CTLA-4 agent and metronomic chemotherapy are formulated in the same composition. The anti-CTLA-4 agent, metronomic chemotherapy, or anti-CTLA-4 agent and metronomic chemotherapy can be formulated as a tablet, a capsule, a concentrate, a powder, or a solution. In certain aspects CTLA-4 agent, metronomic chemotherapy, or CTLA-4 and metronomic chemotherapy are administered intravascularly. See [0008].
	
Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
Here, combining PARP inhibitors with other anti-cancer agents for the treatment of cancer was well-known, routine, and commonplace in the art. Indeed, all of Xu et al., Martin et al., and Jiao et al. expressly teach methods of treating cancer in a subject comprising administration of a PARP inhibitor compound and a therapeutically effective amount of at least one additional anticancer agent and that such combination chemotherapy can lead to enhanced anticancer activity.  As such, the scope and content of the prior art squarely teaches administering both a PARP inhibitor compound and an anticancer agent to subjects with cancer as broadly encompassed by the instant claims.
The only difference between the teachings of Xu et al., Martin et al., and Jiao et al. and the claims at issue is that Xu et al., Martin et al., and Jiao et al. do not expressly teach administering a “metronomic dose” of the PARP inhibitor compounds taught therein.  However, Felder et al. teach metronomic chemotherapy is a treatment regime where chemotherapeutic agents are administered long-term at relatively low doses, and with no or limited drug-free breaks. The doses are low enough that side effects are minimized.  Thus, the general conditions for administering anticancer agents in a “metronomic dose” were also well-known in the art. Applying such metronomic dosing of a PARP inhibitor compound would have been a prima facie obvious dose modification strategy to a person of ordinary skill in the art and would be expected to limit side effects of the PARP inhibitor therapy as taught by Felder et al.
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious. In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
Here, dose adjustment and modification of dosing regimens of chemotherapeutic agents was part of the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when combining a PARP inhibitor compound and another anticancer agent for administration to subjects with cancer.  Such is expressly recognized by the cited prior art as follows.
 Xu et al. teach that a specific dose level for any particular patient will depend upon a variety of factors including the activity of the specific compound employed, the age, body weight, general health, sex, diet, time of administration, rate of excretion, drug combination, and the severity of the particular disease being treated and form of administration and that the ordinarily skilled physician or veterinarian will readily determine and prescribe the effective amount of the compound for prophylactic or therapeutic treatment of the condition for which treatment is administered.  See Xu et al. at col. 26, lines 52-67.  
Martin et al. likewise recognized that determining the optimal dosage will generally involve the balancing of the level of therapeutic benefit against any risk or deleterious side effects of the treatments of the present invention. The selected dosage level will depend on a variety of factors including, but not limited to, the activity of the particular compound, the route of administration, the time of administration, the rate of excretion of the compound, the duration of the treatment, other drugs, compounds, and/or materials used in combination, and the age, sex, weight, condition, general health, and prior medical history of the patient. The amount of compound and route of administration will ultimately be at the discretion of the physician, although generally the dosage will be to achieve local concentrations at the site of action which achieve the desired effect without causing substantial harmful or deleterious side-effects. See Martin et al. at col. 27, line 63 to col. 28, line 15.
A person of ordinary skill in the art at the time the application was filed would therefore have a reasonable expectation that administering a metronomic dose of a PARP inhibitor compound and administering a therapeutically effective amount of another anti-cancer agent would be effective in treating cancer.  As combining a PARP inhibitor with other anti-cancer agents, particularly checkpoint blockade immunotherapy such as anti-CTLA-4 antibodies, anti-PD-1L antibodies, or anti-PD1 antibodies, was well-known in the art at the time the application was filed and metronomic chemotherapy dosing regimens were an established dose-adjustment strategy for administering chemotherapeutic agents with reduced side effects, applying a metronomic dose to known PARP inhibitors compounds for administration in combination with other anticancer agents to subjects having cancer would have been prima facie obvious to a person of ordinary skill in the art.
Respecting the metronomic dose “reduces the activity of a PARP by about 10-50 percent”, as discussed supra the metes and bounds of amounts and/or administration regimens of any given PARP inhibitor that “reduces the activity of a PARP by about 10-50 percent” are unclear.  However, because the combined teachings of the cited prior art render prima facie obvious administration of a “metronomic dose” of a PARP inhibitor, e.g., administration long-term at relatively low doses, and with no or limited drug-free breaks (Felder et al.), the burden is on Applicants to provide factual evidence that administration of a PARP inhibitor long-term at relatively low doses, and with no or limited drug-free breaks as taught in Felder et al. would not reduce the activity of a PARP by about 10-50 percent.
Respecting Claims 15-16, which require the PARP inhibitor compound modulates the tumor microenvironment (Claim 15) or reduces the activity of MDSCs (Claim 16), such biological effects are construed as natural properties resulting from the administration of a PARP inhibitor compound to a subject having a tumor.  As the combined teachings of the cited prior are render obvious the claimed method steps and Claims 15-16 place no additional limitations on such method steps, the limitations of Claims 15-16 are met by the combined teachings of the cited prior art.

Response to Arguments
	Referring to MPEP 716.02, Applicants argue they have demonstrated unexpected results in that the metronomic dosing regimen (which provides for partial PARP-1 inhibitor) is more effective at reducing the tumor burden than complete PARP-1 inhibition.  Specifically, Applicants assert that a diminished result would be expected and that “[s]urprisingly, although the moderate dose of olaparib provided a significant reduction in the size of MC-38 cell-based tumors, the lower dose of the drug was more effective at reducing the tumor burden (FIG.34E)” ([00300] of the present Specification).
	In response, the Examiner submits that any proffered evidence of unexpected results must be commensurate in scope with the claims. “The evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains.” In re Dill, 604 F.2d 1356, 1361 (CCPA 1979). Here, the claims broadly encompass “treatment of cancer” in “a subject” comprising administering “a metronomic dose of a PARP inhibitor compound” and a “therapeutically effective amount of at least one additional anti-cancer agent”.  In contrast, Applicants’ proffered evidence is nowhere close to being commensurate in scope with the claims.  Applicants provide evidence that a single, specific PARP inhibitor (olaparib) administered in a single, specific dosage (0.2 mg/kg) to specific subjects having a specific type of tumor (mice bearing MC-38 cell-based tumors) had smaller tumor volume at Day 24 than those mice administered 5 mg/kg olaparib.  In contrast to the claims, the subjects were NOT also administered a therapeutically effective amount at least one additional anti-cancer agent.  While the Examiner notes that in FIG. 37A Applicants did also administer Anti-PD-1 to mice administered 0.2 mg/kg olaparib, the cited prior art teaches that blockade of PD-L1 resensitized PARPi-treated cancer cells to T-cell killing and the combination of PARPi and anti-PD-L1 therapy compared with each agent alone significantly increased the therapeutic efficacy in vivo. See Jiao et al. at Abstract and Figures 5B and 5C. Thus, it is not at all unexpected that the antitumor activity of olaparib combined with anti-PD-1 is greater than either agent administered alone.
	Applicants assert that one would expect the anti-cancer effect of partial PARP inhibition to be less than that of complete part [sic – PARP] inhibition.  However, Applicants have presented no factual evidence in support of this assertion, i.e., Applicants have presented no factual evidence that it was known in the art that the degree of PARP inhibition correlated to the degree of anti-cancer activity.
	At bottom, even if the Examiner were to agree that Applicants have demonstrated an unexpected result (which he does not), Applicants’ proffered evidence is not commensurate in scope with the claimed invention and is therefore unavailing.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629   
                                                                                                                                                                                                     UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038





    
        
            
        
            
        
            
    

    
        1 Olaparib is the PARP inhibitor compound recited in Claims 10-11 and taught in Martin et al.
        2 Both nivolumab and pembrolizumab are anti-PD1 antibodies as recited in Claims 5 and 23.